ICJ_048_NorthernCameroons_CMR_GBR_1963-12-02_JUD_01_PO_06_FR.txt. 97

OPINION INDIVIDUELLE DE SIR GERALD FITZMAURICE

[Traduction ]

Je m/associe à la décision rendue par la Cour en l’espèce et je
suis aussi d’avis que le motif principal sur lequel elle se fonde,
tel qu’il est exposé dans l'arrêt (et d’après lequel la demande
n’est pas de nature à mettre en jeu la fonction judiciaire de la Cour)
constitue une base exacte et suffisante. J'ai néanmoins certaines
autres observations à faire et je voudrais indiquer une raison
supplémentaire de parvenir à la même décision. Enfin, étant donné
les considérations spéciales sur lesquelles repose l'arrêt, la Cour
n’a pas estimé nécessaire de rechercher si elle aurait compétence
pour connaître de la demande au cas où les chefs d’exception
mentionnés dans l'arrêt n’existeraient pas. L’attitude de la Cour
me parait fondée sur ce point mais j’ai des raisons de vouloir
traiter des principales questions touchant à la compétence que les
Parties ont indiquées dans leurs conclusions.

Les première et deuxième parties (pp. 97-100, et 100-108) de la
présente opinion contiennent les observations supplémentaires que
je voudrais faire sur la base de la décision de la Cour. Dans la
troisième partie (pp. 108-111) j’expose la raison supplémentaire
que j'ai de parvenir à la même conclusion. Dans la quatrième
partie (pp. 111-127), j’étudie les questions relatives à la compétence
que pose l’article 19 de l’accord de tutelle pour l’ancien Cameroun
britannique. Dans la cinquième partie (pp. 127-130), j’examine l’ex-
ception ratione temporis que l'État défendeur a soulevée quant à la
recevabilité d’une partie de la demande

I

LE CARACTÈRE «MOOT»! DE L’AFFAIRE.
LA QUESTION DE REPARATION

Il est apparu dès le début que l’affaire présentait certains traits
fort inhabituels résultant de la combinaison des faits suivants:
d’une part, la réclamation ou la demande de l'État demandeur
concernait une situation qui non seulement était passée mais encore
avait entièrement pris fin et ne pouvait plus sereproduire, situation
qui en pratique avait déjà à tous égards ce caractère à la date de la
requête; d’autre part, la requête ne contenait aucune demande
d'indemnisation ou de réparation sous quelque forme que ce soit,

 

1 Le terme «moot» est ici utilisé au sens qui lui est donné dans la terminologie
américaine et s'applique à une affaire ou à une demande qui est, ou est devenue,
inutile et sans objet.

86
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE) 98

à raison des illégalités prétendument commises a l’époque où cette
situation existait bien. On n’a pas essayé non plus de présenter une
demande en ce sens à un stade ultérieur de la procédure t.

Cette combinaison rend l'affaire quasi unique dans les annales du
contentieux international, Il s’agit d’allégations selon lesquelles
un accord international — l'accord de tutelle pour l’ancien Came-
roun britannique — aurait été violé. Or, il n’est nullement
étrange qu’une assertion relative à la violation d'un traité ne
s'accompagne pas d’une demande d'indemnisation ou de réparation
sous une autre forme lorsque le traité est toujours en vigueur et en
cours d'application, car alors toute constatation en faveur du deman-
deur a pour effet d’interdire que la violation du traité se poursuive
ou se répète — c’est peut-être la tout ce qu’on recherche; en tout
cas cela donne au jugement un caractère effectif Z En outre, le
jugement constitue nécessairement une constatation sur le point de
savoir si le traité a été bien interprété ou appliqué; par suite il a
une utilité et une efficacité sur le plan juridique pendant tout le
temps où le traité est en vigueur.

Il serait de même tout à fait normal d’alléguer, à propos d’un
traité devenu caduc, que des violations survenues pendant sa vali-
dité ont causé un préjudice à l’État demandeur, lequel, de ce fait,
réclame une indemnisation ou une autre réparation. En l'absence
d’une telle réclamation, cependant, la question de savoir s’il y a eu
violation du traité pendant qu'il était en vigueur ne peut avoir
qu'un caractère académique: un jugement rendu sur ce point, même
en un sens favorable à l’État demandeur, ne pourrait donner le
droit ou imposer l’obligation à aucune des parties de recevoir ou d’ob-
tenir quoi que ce soit, de faire ou de s’abstenir de faire quoi que ce
soit. Le traité aurait de son côté cessé d’exister, de sorte qu’en disant
si le traité a été correctement interprété ou appliqué le jugement
ne pourrait avoir aucun intérêt pratique. Un tel jugement pourrait
tout au plus fournir une satisfaction d’ordre moral à la partie en
faveur de laquelle il serait rendu; il pourrait tout au plus présenter
un intérêt académique, quelle que soit d’ailleurs son autorité en

1 Je ne me propose pas d’étudier ici si, en fait, il eût été possible de formuler
une telle demande ou si, dans l’affirmative, il eût été permis de le faire postérieure-
ment au dépôt de la requête initiale. Ce qui n’a cessé d’être fort clair, c'est qu'il
n’y a eu ni erreur ni inadvertance. Au contraire, on a souligné de la manière la plus
nette que l’État requérant ne demandait rien qu’une déclaration selon laquelle
VEtat défendeur avait irrégulièrement administré le territoire sous tutelle.

2 Cela vaut également pour des situations comme celles qu’on a rencontrées dans
l'affaire du Détroit de Corfou où la.Cour, tout en constatant qu’il yavaiteu violation de
souveraineté territoriale, n’aaccordéniuneindemnité, niuneautre réparation (aucune
n'était demandée) et a déclaré que sa constatation quant à la violation constituait
«en elle-même une satisfaction appropriée» (C. I. J. Recueil 1949, pp. 35-36). Mais
si cette déclaration avait trait à un événement passé et irréversible, elle s’appliquait
aussi à une situation qui durait puisque la souveraineté pouvait être de nouveau
violée: elle avait un effet juridique, celui d'interdire ou de prohiber toute nouvelle
violation de ce genre. C'était là un cas fort différent de celui dans lequel nous nous
trouvons ici.

87
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE) 99

tant que prononcé de droit. Mais les tribunaux ne sont pas là pour
énoncer des formules juridiques dans l’abstrait, si grande qu'en soit
la valeur scientifique. Ils sont la pour protéger des droits existants
et juridiquement valables, pour assurer le respect des obligations
existantes et juridiquement valables, pour accorder une réparation
concrète si un préjudice a été commis ou pour prendre des décisions
ayant trait à des situations juridiques qui existent et doivent durer.
C’est nécessairement dans le cadre et aux fins de l’uhe ou de
plusieurs de ces activités qu’un prononcé juridique doit être for-
mulé. S'il en va autrement, le prononcé ne répond à rien qui
mette en jeu ou implique la fonction normale de l'institution
judiciaire qu’est un tribunal.

Puisque le caractère particulier de la présente espèce tient à la
combinaison de deux éléments — allégations d’après lesquelles il
aurait êté contrevenu à un instrument conventionnel devant venir à
expiration deux jours après le dépôt de la requête d’une part, absence
d'une demande de réparation du chef de ces prétendues violations
d'autre part — il est utile d'étudier certaines des conséquences
de ce deuxième élément qui seraient immédiatement apparues si
la. Cour avait procédé à un examen au fond et qui, à mon avis, ont
un rapport direct avec la question de la recevabilité de la requête
de l'État demandeur considérée comme telle (peut-être d'ailleurs
serait-il plus approprié de parler, dans le contexte, d’« exami-
nabilité »}.

En ne réclamant aucune indemnisation, l’État demandeur s’est
placé dans une situation telle que, si la Cour avait statué au fond,
il aurait pu obtenir une décision en sa faveur en établissant simple-
ment que des violations de l'accord de tutelle avaient été commises;
il n'aurait pas eu à établir — ce qu'il aurait dû faire s’il avait de-
mandé une réparation -— que ces violations étaient la cause réelle
et directe du préjudice allégué, à savoir l'union du Cameroun
septentrional avec le Fédération de Nigéria et non avec la Républi-
que du Camercun; il n’aurait pas eu en somme à établir la respon-
sabilité internationale du Royaume-Uni 4 raison de ce fait. Ni dans
la requête, ni dans le mémoire, ni dans les plaidoiries, l'État deman-
deur n’a fait plus que poser une présomption générale d'après
laquelle, si le Royaume-Uni, autorité administrante, avait agi diffé-
remment, le résultat aurait été différent. Aucune preuve n’a été
offerte, aucune apparence de preuve méme n’a été réellement fournie
et, vu la nature de l'affaire, cela n’etit guère été possible. Certains fac-
teurs, au reste, donnent à penser qu'une présomption en ce sens n’é-
tait pas même légitime. Bref, ce qui serait arrivé si telle ou telle cir-

88
ARRÊT 2 XH 63 (OP. INDIV. SIR GERALD FITZMAURICE) 100

constance, telle ou telle action avaient été différentes ne pouvait
relever que du domaine de l'hypothèse 1.

L'important est que l’État demandeur aurait pu solliciter un juge-
ment ensa faveur sur la base de larequétetelle qu'ill’aprésentéeetsans
avoir à établir un rapport réel de cause à effet entre les irrégularités
alléguées et le préjudice prétendu. Par suite, si la Cour avait procédé
à l'examen au fond et avait considéré comme justifiées les allégations
d’irrégularités concernant l'administration de la tutelle et le déroule-
ment du plébiscite qui a mené à la levée dela tutelle, elle se serait vue
obligée de rendre une décision défavorable à l'Etat défendeur, que
ces irrégularités aient été ou non la cause du préjudice incriminé.

C'est 1a manifestement une position dans laquelle la Cour ne
doit pas accepter de se trouver placée. Il n'appartient pas à un
tribunal international de prononcer un blame dans le vide ou de
déclarer un Etat coupable d'ilégalités, si ce n’est dans le cadre et
à propos d’une décision précisant que ces illégalités sont la cause
des conséquences incriminées et que l'État visé en est par suite
responsable sur le plan international, si ce n’est encore en liaison
avec une situation juridique qui doit durer et au sujet de laquelle
il peut être juridiquement utile et pertinent de dire que des illé-
galités ont été commises.

IT

DROIT QU'A LA COUR DE NE PAS SE PRONONCER
SUR LA COMPÉTENCE. LA QUESTION
DE LA FONCTION JUDICIAIRE

L'arrêt de la Cour en la présente espèce est essentiellement fondé
sur cette idée que, indépendamment du point de savoir si la Cour a
compétence pour statuer au fond (et même si elle a cette compétence),

1 L'union à la Fédération de Nigéria a été décidée à une majorité de trois contre
deux environ. Un renversement de majorité aurait nécessité un fort courant.
De plus, le fait que deux électeurs sur cinq aient voté pour l’union avec la Répu-
blique du Cameroun tend à montrer que le scrutin a été libre et n’a pas été influencé
par les mesures prises antérieurement. C’est également l'opinion que le Commissaire
des Nations Unies, l'ambassadeur Abdoh, personnalité universellement respectée,
à indiquée dans le rapport indépendant sur lequel l’Assemblée générale s’est fondée
pour élaborer la résolution 1608 (XV) du 21 avril 1961. Un autre facteur est celui-ci:
le Cameroun méridional, tout comme le Cameroun septentrional, a toujours été
administré comme partie intégrante de la Nigéria. Cela n’a pas empêché la popu-
lation d’opter pour l'union avec la République du Cameroun et non pour l'union
avec la Nigéria. Si l’on doit présumer quelque chose, c’est plutôt que le système
administratif antérieur n’a guère eu d'influence directe sur le résultat. Or c’est
le système administratif antérieur qui constitue le grief principal de l’État de-
mandeur.

89
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE)  IOI

la demande a un caractère tel que la Cour ne doit pas en connaître;
ou sur cette idée que toute décision que la Cour pourrait rendre en
faveur de l’État demandeur (si elle n’en rendait pas, cadit quaestio)
ne pourrait que revêtir un caractère tel que, vu les circonstances de
la cause, la Cour ne devrait pas la prononcer et ne devrait donc pas
du tout étudier la demande. La Cour n’a pas dit, je crois, que la
demande était formally inadmissible mais elle l’a considérée prati-
quement (pour reprendre la notion francaise de recevabilité), comme
irrecevable ou «inexaminable » en raison des conséquences (ou plus
exactement de l'absence de conséquences) qui s’ensuivraient s’il
y était fait droit.

A mon avis, une demande qui n’aurait et ne pourrait avoir que
le résultat décrit dans l’arrêt de la Cour (même si l’on suppose
qu’une décision favorable soit rendue au fond) doit être considérée
comme inadmissible.

A la base de l’arrét de la Cour, il y a manifestement des raisons
tenant à ce qu'il lui paraît approprié de faire, ce qui pose sur le
plan général la question de principe suivante: dans quelle mesure
et dans quelles circonstances un tribunal qui a, ou peut avoir,
compétence pour connaître d’une affaire, peut-il ou doit-il refuser
d’exercer cette compétence (ou même d'examiner la question de
compétence) au motif qu'il ne serait pas approprié qu'il le fasse en
l'occurrence? Certes, l’arrêt mentionne des cas dans lesquels la
Cour ou l’ancienne Cour permanente ont refusé de se prononcer sur
certains points, en alléguant essentiellement qu’il ne conviendrait
pas qu'elles le fassent ; ces précédents sont fort pertinents mais ils ne
me paraissent pas tout à fait comparables au cas présent où la
situation est celle-ci: indépendamment de sa compétence (et même
si elle a compétence), la Cour refuse de l'exercer ou même d'examiner
si elle a compétence. Cela soulève une question courante lorsqu'il
s’agit de demandes d'avis consultatifs ! mais plus rare dans le
domaine du contentieux international où l’on peut soutenir que, si
un tribunal a compétence pour une affaire donnée, il doit exercer
cette compétence et donc examiner la question de sa compétence.
C'est la un problème important qui appelle un développement
car, d’une manière générale, il est évident que les tribunaux sont là
pour étudier et trancher les affaires dont ils sont dûment saisis
et qu'ils sont habilités à régler, sans pouvoir choisir celles sur les-
quelles ils se prononceront et celles sur lesquelles ils ne se pronon-
ceront pas 7.

1 Pour une récente affirmation du droit qu’a la Cour de refuser de donner un
avis consultatif même si elle est habilitée à le faire, voir Certaines dépenses des
Nations Unies (C.I.J. Recueil 1962, p. 155).

2 Le fait que le tribunal reconnaisse sa compétence ne veut pas dire naturellement
que le tribunal va nécessairement statuer au fond, car il peut rejeter la demande
d’emblée pour un motif touchant à l’irrecevabilité (non-épuisement des recours
internes, retard excessif, expiration d’un délai, etc.). Mais rejeter une demande
pour un motif de ce genre revient, en soi, à exercer la compétence.

go
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE) 102

Il n’est pas douteux qu’en principe un tribunal international a
le devoir de trancher les affaires dont il est saisi et qu’il est habilité
à régler, et qu'il a donc aussi le devoir d’étudier la question de sa
compétence. Mais il doit y avoir des limites 4 cela. Pour voir quelles
sont ces limites, il faudra examiner d’une part le rapport d’ensemble
entre la compétence ou la juridiction, et d’autre part les autres
considérations qui peuvent amener un tribunal à refuser de statuer
au fond.

Il se peut que, dans certains cas, la délimitation ne soit pas trés
nette entre les questions de compétence {qui fondamentalement ont
trait au point de savoir si la Cour est habilitée a agir) et les ques-
tions d’admissibility, de recevabilité ou d’«examinabilité » (qui
ont trait à la nature de la demande ou aux circonstances particu-
liéres la concernant) 1. C’est pourquoi les tribunaux internationaux
ont eu tendance à refuser de faire une distinction trop stricte ou de
subdiviser en catégories trop ridiges les « exceptions préliminaires »
ou bien ils ont déclaré que la distinction avait une importance
secondaire ? et il y a sans aucun doute eu des cas où une demande
a été jugée irrecevable alors que les exceptions à la compétence
n'avaient pas été entièrement tranchées, de sorte qu’à strictement
parler la Cour aurait pu n'avoir nullement compétence 3. Par con-
tre, il y a eu des cas où un tribunal qui s'était estimé compétent
a refusé cependant d'aller plus avant, pour des motifs tenant
essentiellement à ce qui lui paraissait approprié a sa fonction *.

Il se peut qu’une exception préliminaire donnée concerne et la
compétence et la recevabilité; mais la distinction, le test réel, dé-
pend semble-t-il du point de savoir si l'exception repose ou est

1 Voir en général British Year Book of International Law, 1958, pp. 8 à 25, et
Rosenne, The International Court of Justice, pp. 249 à 250.

2 Voir les arrêts de la Cour permanente dans les affaires Mavrommatis et Haute-
Silésie polonaise (C.P.J.1., séries A n° 2, p. 10, et n° 6, p. 19).

3 Voir l'affaire de l’Interhandel (exceptions préliminaires) (C.I.J. Recueil 1959,
p. 6) dans laquelle la Cour a admis une exception d’irrecevabilité bien qu’une
des exceptions à la compétence fût en suspens et n'ait jamais été tranchée. Si le
résultat est le même dans l'immédiat, il ne l’est pas forcément à long terme; en
effet, lorsqu'elle est retenue, une exception à la compétence met fin définitive-
ment à une affaire alors que certaines exceptions d’irrecevabilité (par exemple le
non-épuisement des recours internes) concernent des défauts auxquels la partie
intéressée peut éventuellement remédier par la suite.

* Dans l'affaire de l'Or monétaire (C. I. J. Recueil 1954, pp. 31-33) où la Cour a
dit expressément que les Parties lui avaient conféré compétence, elle a refusé
d'exercer cette compétence en raison de l’absence d’un autre Etat dont elle con-
sidérait la présence à l'instance comme nécessaire.

OI
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE) 103

fondée sur la clause ou les clauses juridictionnelles en vertu des-
quelles on prétend établir la compétence. Si tel est le cas, l'exception
porte essentiellement sur la compétence. Si elle repose sur des
considérations extérieures à une clause juridictionnelle et ne met-
tant pas en jeu l'interprétation ou l'application d’une telle disposi-
tion, il s’agira normalement d’une exception à la recevabilité de la
demande (voir la partie V ci-après).

J'ai souligné ailleurs ! que la classification des exceptions prélimi-
naires en deux catégories, selon qu’elles ont trait aux questions de
compétence ou aux questions de recevabilité, est simpliste et peut
être trompeuse lorsqu'il s'agit de considérer et de déterminer à quel
stade et dans quel ordre il convient de régler des exceptions données
de l’une ou l’autre catégorie; car on peut encore subdiviser chaque
catégorie et distinguer: a) les questions qui, tout en restant préli-
minaires (en ce sens qu’elles sont préliminaires à l’examen du fond)
ont un caractère de fond; et b) les questions qui sont à tous égards
préalables et, en quelque sorte, d’un caractère « pré-préliminaire ».
Entrent à coup sûr dans cette dernière catégorie les considérations
tenant à ce qu'il est convenable de faire. C’est ainsi que, sur le plan
juridictionnel, il existe une compétence de fond ou de base
(consistant à se prononcer sur ce qui est le fond «irréductible » 2)
et que des exceptions (préliminaires) à l'exercice de cette compétence
peuvent être présentées. Mais il existe aussi une compétence
préliminaire ou «incidente » (faculté de prendre des mesures
conservatoires, d'accepter des demandes reconventionnelles ou des
interventions de tiers, etc.) que la Cour peut exercer avant méme
d’avoir statué sur sa compétence quant au fond «irréductible »,
même si cette dernière est contestée et même s’il se révèle en fin
de compte que la Cour n’a pas compétence à cet égard >. Bien que la
compétence incidente soit en grande partie (mais pas entièrement)
prévue en termes exprès dans le Statut de la Cour ou dans le
Règlement que le Statut autorise la Cour à arrêter, il s’agit en
réalité d’une compétence inhérente; la faculté de l'exercer est un
élément indispensable au fonctionnement de la Cour comme à celui
de n'importe quel tribunal. Néanmoins, il peut y avoir, dans des
cas particuliers, des exceptions d’après lesquelles la Cour n'aurait
pas le droit d’exercer cette faculté quant à l’un des aspects particu-
liers de sa compétence incidente (ces exceptions auraient par suite
un caractère « pré-préliminaire »). Ainsi on peut répondre à une

1 Voir par exemple British Year Book of International Law, 1958, pp. 56-60.

2 Il se peut qu'il y ait des questions intermédiaires touchant au fond, par exemple
lorsque des mesures conservatoires sont demandées mais que leur nécessité est
contestée au fond.

3 Le cas s’est produit dans l'affaire de l’Anglo-Ivanian Oil Co. où la Cour a fait
droit à une demande en indication de mesures conservatoires avant toute décision
sur sa compétence quant au fond «irréductible», admettant qu'elle pourrait avoir
cette compétence (C.I.J. Recueil 1951, pp. 92-93); mais, dans la phase ultérieure,
la Cour a décidé qu’elle n’avait pas cette compétence, ce qui a entraîné automatique-
ment l’annulation des mesures conservatoires (C.I./. Recueil 1952, p. 114).

92
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE)  IO4

demande de mesures conservatoires en disant que ces mesures ne
doivent pas être accordées au fond ou en contestant soit le droit
de la Cour de les accorder, soit qu'il convienne de le faire en
l'espèce — ce serait 14 une question juridictionnelle '.

Il est donc clair qu’à la suite de la saisine — c’est-à-dire le fait
que la Cour est dûment saisie d’une affaire par la voie d’une requête
Valable en la forme, qui indique les motifs de la demande et les
motifs sur lesquels on s’appuie pour prétendre que la Cour est
compétente ? — la Cour possède immédiatement, et indépendam-
ment de sa compétence quant aux éléments touchant irréductible-
ment au fond, une compétence préliminaire qui l’autorise à procéder
à des actes divers à l'égard de l'affaire.

FA

C'est dans le cadre de cette compétence préliminaire, laquelle,
comme je l’ai dit, est réellement inhérente au fonctionnement de
n'importe quel tribunal, qu’on doit considérer que la Cour a agi en
l'espèce lorsqu'elle a refusé d'examiner la demande, toute question
de compétence à part. Mais, quand on recherche dans quelle mesure
la Cour est justifiée à agir de la sorte, indépendamment de toute
question de compétence et sans que celle-ci soit tranchée, il faut
se rappeler qu'il existe aussi plusieurs catégories d’exceptions
préliminaires d’un caractère non juridictionnel et que la catégorie
des questions de recevabilité peut être elle-même subdivisée.

Il est de l’essence d’une exception préliminaire (relative à la
recevabilité ou à la compétence) qu’elle met fin à l'instance 5 si
elle est jugée fondée et si elle est retenue — et cela que l'État
demandeur soit ou non en mesure de prouver au fond que sa re-
quête était justifiée. Mais, s'agissant de la recevabilité, il est évi-
dent que certaines exceptions ne peuvent ou ne doivent pas être
examinées ou tranchées avant que la compétence du tribunal soit
pleinement établie, alors que d’autres peuvent et doivent être
envisagées au préalable et indépendamment de toute décision sur
la compétence. On peut donner comme exemples d'exception de
la première catégorie: les exceptions d’irrecevabilité étroitement
liées au fond, telle que l’exception ratione temporis en l'espèce,
en vertu de laquelle on cherche à exclure d'emblée tout grief con-
cernant des actes ou des événements survenus avant l'admission
de l'État demandeur aux Nations Unies (voir la partie V

1 Il est de jurisprudence constante que la Cour n’exige pas que sa compétence
soit positivement établie quant au fond «irréductible» avant de faire droit à une
demande de mesures conservatoires. D’autre part, elle ne fait pas droit à la requête
s’il est clair, même à ce stade, qu’il n’y a pas la moindre base sur laquelle elle pourrait
étayer cette compétence au fond. Voir British Year Book of International Law,
1958, PP. 109-114.

2 Statut, art. 40; Règlement, art. 32.

3 Sauf bien entendu lorsque l'exception est jointe au fond, ou dans le genre ae
cas prévu à la note 3, p. 102.

93
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE) 105

ci-après). On pourrait citer aussi les exceptions d’irrecevabilité
relatives à des défauts auxquels une mesure appropriée permet de
remédier, par exemple une exception fondée sur le non- épuisement
des recours internes: si l’État demandeur peut remédier à ces dé-
fauts, il serait manifestement absurde qu’il revienne devant la
Cour pour que celle-ci se déclare alors incompétente pour des motifs
tenant à la juridiction. Par suite, däns une affaire de ce genre, toutes
les questions juridictionnelles devraient être réglées d’abord 1.

Il est cependant d’autres exceptions n’ayant pas le caractère
d’exceptions à la compétence de la Cour qui peuvent et, à stric-
tement parler, doivent être examinées préalablement à toute ques-
tion de compétence. Ainsi, une exception d’après laquelle la re-
quête n’a pas révélé qu'il existait véritablement un différend entre
les parties doit être discutée avant la compétence, car, s’il n’y a
pas de différend, il n’y a rien à propos de quoi la Cour puisse en-
visager sa compétence ou son incompétence. C’est pour cette rai-
son qu’une telle exception concernerait plutôt la recevabilité que
la compétence. En l'espèce, cette exception s’est présentée comme
une exception à la compétence parce que la clause juridictionnelle
invoquée, à savoir l’article 19 de l’accord de tutelle, exigeait elle-
même l'existence d’un différend. Mais, quel que soit le libellé
de la clause juridictionnelle, la condition d’après laquelle il doit y
avoir un différend réel au sens propre du terme et non pas seulement,
par exemple, une divergence d’opinions, est une condition géné-
rale qui s'impose nécessairement à tout tribunal et limite sa
faculté d’action. Pour des raisons que j’indiquerai plus loin, je
considère qu’en ce sens il n’y avait pas de différend en l’espéce.

Des considérations très semblables s’appliquent à l'exception
tendant à ce que la requête ne soit pas examinée motif pris de ce
que des événements survenus depuis son dépôt lui ont fait perdre
manifestement toute raison d’être, l’ont rendue «moot», de sorte
qu'une décision au fond serait sans objet. Il y aurait nettement
quelque chose d’absurde à ce que la Cour se donne le mal d'établir
sa compétence, si elle estimait que, même compétente, elle doit
en tout cas refuser d'examiner la demande pour la raison qui vient
d'être indiquée. C’est là en fait l’un des motifs pour lesquels la
Cour a refusé d’agir, avec raison, en la présente affaire.

De même, si la Cour estimait (comme dans l'affaire de l’Or mo-
nétaire, voir plus haut, p. 102, note 4) qu’en raison de l’absence d’une
partie indispensable, elle ne peut étudier la demande, cette conclu-
sion rendrait inutile toute décision sur la compétence ?; elle la ren-

1 Si cela n’a pas été fait dans l'affaire de l’Interhandel (voir note 3, p. 102), c’est en
raison de la nature spéciale et du caractère prétendument moot de l'exception juri-
dictionnelle que l’on a ostensiblement laissée pendante.

? À moins qu'une jonction de la partie en question soit possible et semble pro-
bable: il serait en effet inutile d’y procéder si la Cour n’était pas compétente. Voir
Pp. 102 et 104 ci-dessus et note 3, p. 102.

94
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE) 106

drait même impossible si la présence de cette partie était néces-
saire, non seulement aux fins d’une décision au fond, mais aussi aux
fins d’une décision sur la question de compétence — comme la
Cour aurait fort bien pu l’admettre en l’espèce à propos de la Fédé-
ration de Nigéria.

On se trouve forcément dans une situation du même genre lors-
que l'exception porte moins sur le fond de la demande que sur
le caractère de ce que la Cour est priée de faire à ce sujet
eu égard aux circonstances — cela se produit par exemple si la
Cour est invitée à faire quelque chose qui n’implique pas ou ne met
pas en jeu la fonction judiciaire qui est la sienne comme tribunal.
Dans des cas de ce genre, la question de compétence ou de juridic-
tion devient sans pertinence, car il serait inapproprié et même fal-
lacieux que la Cour élimine la question simplement en constatant
qu'elle n’a pas compétence, même si c’est bien le cas; ou que la
Cour s’estime compétente alors qu’il est manifeste qu’elle ne peut
en toute hypothèse exercer cette compétence pour des raisons
générales a priori touchant à la nature de sa fonction comme tri-
bunal international et institution judiciaire.

C’est de la manière indiquée plus haut que l’on peut concilier
le rejet d’une demande pour des motifs tenant essentiellement à ce
qu'il convient de faire — et indépendamment de la compétence —
avec cette règle générale que, si la Cour est en fait compétente,
elle doit exercer cette compétence et connaître du fond, à moins
que la demande doive être rejetée pour une raison d’irrecevabilité
tenant au fond; la question de ce qu’il convient de faire est en
effet, lorsqu'elle se pose, sans rapport avec la compétence et rend
inutile et indésirable un examen de la compétence, de sorte qu’il
ne sera pas question que la Cour décide qu'elle a compétence et
refuse de l'exercer.

Il y a une autre raison d'admettre que la Cour puisse dans une
certaine mesure, pour des motifs de politique générale ou sur la base
de ce qui lui paraît approprié, refuser d'emblée de connaître des
demandes qu’elle pourrait être habilitée à examiner et qui pour-
raient ne pas être susceptibles de rejet pour des raisons de stricte
irrecevabilité. Dans le domaine général du droit international, iln’y a
rien qui corresponde aux procédures applicables dans la plupart des
systèmes juridiques nationaux et où l’on prévoit l'élimination relati-
vement tôt au cours de l’instance, avant que le tribunal soit
appelé à trancher, des demandes considérées comme inacceptables

95
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE) 107

ou ne pouvant être examinées pour un motif a priori. Étant
donné l'absence d’un «filtrage » analogue dans le domaine juri-
dictionnel où la Cour se meut!, on doit considérer le droit de
prendre des mesures semblables, pour des motifs semblables, comme
entrant dans les pouvoirs inhérents ou dans la compétence de
la Cour en tant que tribunal international.

*
* *

On a cependant soutenu que la demande de l’État requérant
mettait effectivement en jeu, en l’espèce, la fonction judiciaire de la
Cour parce qu’un jugement en faveur de cet État pourrait avoir des
effets, en ce sens qu’on pourrait en faire guelque usage; et que, de toute
manière, la tâche de la Cour est de dire le droit et non de s'occuper
des effets de ses décisions. Cela pourrait être vrai si la décision
pouvait avoir quelque effet juridique. Mais il en va différemment
lorsque la décision ne pourrait manifestement avoir aucune appli-
cation juridique effective, car il s’agit alors d’une décision d’un
caractère tel qu’un tribunal ne doit pas en principe en rendre de
semblable.

Il va de soi qu’une décision de la Cour, même si elle n’est pas
susceptible d'application juridique effective, pourrait être employée
à d’autres usages. Elle pourrait fournir une satisfaction morale.
Elle pourrait servir à assurer à l'opinion publique de l’une ou l’au-
tre des parties que quelque chose a été fait ou du moins tenté. Elle
pourrait être employée aussi à des fins politiques. Mais est-ce là le
genre d'objectif qu'un arrêt de la Cour doit avoir? La réponse
doit être négative, il me semble, si ce sont là les seules fins que
Varrét puisse servir et si, par suite, l’arrêt n'avait et ne pouvait
avoir aucun domaine d’ application juridique.

On a également indiqué, au nom de l’État demandeur, pendant
la procédure orale, qu’un arrêt de la Cour favorable au demandeur
aurait ou, en tout cas, pourrait avoir un effet iuridique ou une appli-
cation juridique dans la mesure où il pourrait constituer la base
d'une nouvelle instance soit devant la Cour elle-même, soit devant
un autre tribunal international. C’est là une question qui re-
lève nécessairement de la spéculation pure, et la Cour ne pourrait
de toute façon rendre un arrêt sur une base hypothétique de ce genre.

Quoi qu'il en soit, au premier abord et autant qu’on puisse le voir
maintenant, aucune autre instance de ce genre ne serait possible
sans l’assentiment de l'Etat défendeur. En outre, il semble que, si
la Cour était ultérieurement saisie d’une requête portant sur l’in-
terprétation de son arrêt (au cas où elle aurait statué au
fond), elle ne pourrait, par la voie interprétative, dire que l'arrêt

 

 

1 Il peut en exister dans des cas particuliers; ainsi, la Convention européenne
des droits de l’homme prévoit une procédure de filtrage, grâce à laquelle des de-
mandes peuvent être déclarées irrecevables avant d'être portées devant la Com-

mission européenne ou la Cour européenne des droits de l’homme.

96
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE)  IO8

a donné naissance à des obligations non mentionnées dans la
demande initiale et que (compte tenu des considérations exposées
dans la deuxième moitié de la première partie de la présente
opinion) elle n’aurait pas examinées au fond. Cela serait non pas
interpréter l’arrêt mais donner effet à une demande nouvelle, sans
que celle-ci ait été examinée en tant que telle on sans qu’ait été
étudiée la question de savoir si les irrégularités qui, dans cette
hypothèse auraient bien été commises, avaient en fait été la cause
du résultat incriminé. Dans l'affaire du Droit d’asile (Interprétation),
la Cour a nettement souligné qu’elle ne pouvait, par le biais d'une
interprétation de l’arrêt rendu dans la première affaire du Droit
d'asile, se prononcer sur ce qui était par essence une nouvelle
demande. Elle a dit (C. I. J. Recueil 1950, p. 403) que les lacunes que
l'État demandeur croyait apercevoir dans l’arrêt de la Cour étaient
«en réalité des points nouveaux sur lesquels il ne peut être statué
par voie d'interprétation. L'interprétation ne saurait en aucun cas
dépasser les limites de l’arrêt telles que les ont tracées d'avance les
conclusions des Parties. » La Cour a ajouté ensuite qu’en réalité les
questions qui lui étaient posées tendaient à «obtenir, par la voie
indirecte d’un arrêt interprétatif, la solution de questions dont la
Cour n’a pas été saisie par les Parties en cause ». De même, dans
l’affaire subséquente et connexe Haya de la Torre (C.I. ]. Recueil
1957, p. 79), la Cour a déclaré que des questions qui ne lui avaient
pas été soumises par la requête initiale et qu’elle n’avait donc pas
tranchées ne pouvaient servir de base à une conclusion quelconque
«relative à l'existence ou à l’inexistence d’une obligation » résultant
de la décision initiale. Dans l'affaire qui nous occupe, la question
relative à une obligation qu’aurait l’État défendeur de verser une
indemnité ou de réparer sous une autre forme, — même si l’on
établissait le bien-fondé des allégations relatives aux irrégularités
qui se seraient produites dans l’administration du territoire sous
tutelle — n’a pas été soumise à la Cour et ne fait pas partie de la
demande.

Ill

LA QUESTION DE L’EXISTENCE D’UN DIFFEREND
JURIDIQUE PROPREMENT DIT

A mon avis, la Cour aurait pu parvenir 4 la conclusion qu’elle ne
pouvait examiner la demande en s’appuyant sur un autre motif —
a savoir qu’il n’y avait, 4 proprement parler et au sens juridique,
aucun différend entre les Parties à la date à laquelle la requête a été
soumise a la Cour. Je ne puis partager l’opinion de la Cour selon
laquelle il y a eu différend, car il me semble — et j’espére le démon-
trer — que logiquement les mémes considérations qui ont amené la
Cour à constater qu'il serait incompatible avec sa fonction Judiciaire

97
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE) 109

de connaître de la requête auraient dû l’amener aussi à dire qu'il
n’y a au sens propre aucun différend d’ordre juridique. Ce sont 1a
en fait deux aspects d’une même situation de droit fondamentale.

La question de l'existence d’un différend aurait évidemment été
soulevée à propos de l’article 19 de accord de tutelle si la Cour
avait examiné cette disposition. Il s’agit là cependant, comme je l'ai
dit précédemment, d’une question générale qui doit de toute façon
se poser car, s’il n’y a pas de différend au sens juridique, il n'existe
rien dont la Cour puisse connaître en tant que tribunal, même
en vue de se prononcer sur sa compétence. Sur ce point et afin de
montrer que c’est là un problème « qui, à proprement parler, ne
concerne pas la juridiction de la Cour: d'un problème qui, au
contraire, est préalable à toute question de juridiction... », je
m'associe au raisonnement indiqué par mon collègue M. Morelli dans
la première partie de son opinion dissidente en l'affaire du Sud-
Ouest africain (Compétence) — C. I. J. Recueil 1962, pp. 564-566.

Il faut reconnaître cependant qu'il peut être difficile dans un cas
donné de dire s’il existe un différend où non — en particulier
lorsque superficiellement, toutes les apparences d’un différend
peuvent être réunies. L’arrét de la Cour me semble reposer sur la
base suivante: puisque les Parties ont des opinions divergentes sur le
point de savoir si le Royaume-Uni s’est acquitté convenablement ou
non de l'administration de la tutelle — l’une affirmant que tel est
le cas et l’autre le contestant —, il doit y avoir différend entre elles.
Mais cela me paraît une pétition de principe. S'il y a une difficulté
à cet égard, cela provient de l'absence d'une définition claire de ce
que l’on entend par un différend à des fins juridiques. Il est géné-
ralement admis que, s’il y a différend, celui-ci doit avoir existé avant
la date de présentation de la requête à la Cour et exister encore à
cette date, et que le dépôt de la requête ne suffit pas à lui seul pour
créer un différend. Il est également admis que la simple affirmation
ou dénégation d’un différend ne suffit pas en soi à prouver ou à
réfuter son existence et, en outre, qu’un différend doit comporter
quelque chose de plus qu’une simple divergence d'opinion. A part
cela, il n’y a que des idées subjectives et l’on n’est guère d’accord sur
un critère objectif quelconque.

Je partage l’avis qui a été exprimé par M. Morelli dans la deuxième
partie de son opinion déjà citée (C.I.J. Recueil 1962, pp. 566-568)
et selon lequel un certain minimum est requis si l’on veut établir
l'existence d’un différend juridique proprement dit — c’est-à-dire
(pour rester très près des termes de l'arrêt actuel) d’un différend
pouvant mettre en jeu la fonction judiciaire de la Cour. Il faut au
moins que l’une des Parties formule ou ait formulé, à propos d’une
action, d’une omission ou d’un comportement présents ou passés
de l’autre Partie, un grief, une prétention ou une protestation que
ladite Partie conteste, rejette ou dont elle dénie la validité, soit
expressément, soit implicitement en persistant dans l’action, l’omis-
sion ou le comportement incriminés, ou bien en ne prenant pas la

98
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE) tO

mesure demandée, ou encore en n’accordant pas la réparation
souhaitée. Lorsque ces éléments existent, peu importe, comme l'a
dit M. Morelli, que la demande vienne d’abord et le rejet (exprès ou
résultant d’un certain comportement) ensuite, ou que le comporte-
ment soit le premier à apparaître et soit suivi d’une plainte, d’une
protestation ou d’une prétention à laquelle il n’est pas fait droit.

Cette définition, qui contient lé minimum et qui suffit dans la
grande majorité des cas, ne fait toutefois pas très clairement ressortir
l'élément essentiel sans lequel, à mon avis, un différend ne peut
exister, l'élément à défaut duquel on ne peut prouver de façon
objective et indiscutable qu'il existe un différend juridique propre-
ment dit, l'élément en l’absence duquel le soi-disant différend ne
saurait être qu'une simple divergence de vues sur des problèmes
d'intérêt théorique, scientifique ou académique !. J’accepte, à cet
effet, la définition du différend juridique qui a été présentée par
l'État défendeur en l'espèce — le Royaume-Uni — et qui à mon
sens contribue à éclaircir utilement un problème difficile. Selon
cette définition (que j’amenderailégérement), il n’existe à proprement
parler de différend juridique (pouvant être pris en considération
par un tribunal et mettant en jeu la fonction judiciaire de celui-ci)
que si Vissue ou le résultat du différend, sous forme de décision de la
Cour, peut affecter les intérêts ou les rapports juridiques des parties,
en ce sens que cette décision confère ou impose à l’une ou l’autre
d’entre elles un droit ou une obligation juridique (ou qu’elle con-
firme ce droit ou cette obligation), ou bien qu’elle joue le rêle d’une
injonction ou d’une interdiction pour l'avenir, ou encore qu'elle
constitue un élément de détermination à l'égard d’une situation
juridique continuant à exister.

Si l’on applique ce critère en l’espèce, alors qu'aucune indemni-
sation ni aucune autre forme de réparation n’est demandée, on voit
qu'une décision de la Cour ne saurait comporter aucune indemni-
sation ou réparation ni aucun droit d’en recevoir, ni par conséquent
imposer aucune obligation à cet égard. Il ne saurait donc y avoir
aucun différend entre les Parties quant à l'existence d’un tel droit
ou d’une telle obligation. De même, la tutelle sur le Cameroun
septentrional étant levée, une décision de la Cour ne saurait conférer
ni imposer aucun droit ni obligation à l’une ou l’autre des Parties
en ce qui concerne la gestion de tutelle ou en ce qui concerne
l'interprétation ou l'application de l’accord de tutelle. De même
encore, comme la base de la levée de la tutelle est irrévocable et que
ni l’une ni l’autre des Parties n’a le pouvoir d’y revenir ou de
la modifier, une décision de la Cour ne pourrait en traiter. Il ne
peut donc y avoir aucun différend entre les Parties, que ce soit

1 M'étant référé antérieurement à l'opinion dissidente de M. Morelli dans l’affaire
du Sud-Ouest africain, je dois préciser qu’à partir de ce point ses vues diffèrent
des miennes. Il estime qu'il existe un différend dans la présente affaire.

99
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE) III

au sujet de la gestion future de la tutelle (puisqu'elle n’existe plus)
ou de ce qu'il faudrait faire par rapport à la base de la levée de la
tutelle, car l’on admet que celle-ci est irréversible; nul ne prétend
qu'elle pourrait ou devrait être modifiée.

Bref une décision de la Cour n’aurait ni ne pourrait avoir aucun
effet sur les droits, obligations, intérêts ou rapports juridiques

                                                     

n'existe pas entre les Parties un différend auquel pourrait se rap-
porter un arrêt de la Cour sous une forme concrète ou même éven-
tuellement susceptible de réalisation. On doit en conclure qu’il
peut y avoir désaccord, opposition de thèses ou controverse, mais
qu'il n’y a, à proprement parler, sur le terrain du droit, aucun
différend.

Autrement dit, le fait qu'une décision de la Cour en faveur de
l'État demandeur ne pourrait en l’espéce avoir aucune application
juridique effective (et par conséquent qu’il serait incompatible avec
sa fonction judiciaire que la Cour connaisse de l’affaire) est le
revers d’une médaille dont l’avers est l’absence d’un véritable
différend.

Puisque, s'agissant d’une décision judiciaire visant à trancher
un prétendu différend entre les Parties, le différend doit se rattacher
essentiellement à ce que doit être la décision, il s’ensuit que, si la
décision (quelle qu’elle puisse être) doit être manifestement in-
susceptible d'application juridique réelle, le différend se trouve
dépourvu de tout contenu et n’est plus qu’une enveloppe vide.

IV

L'ARTICLE 19 DE L’ACCORD DE TUTELLE.
LA QUESTION DE COMPÉTENCE

Même si, pour les motifs exposés plus haut et dans l’arrêt de
la Cour lui-même, il ne me paraissait pas que la Cour est en droit
et a raison de dire qu’elle ne doit pas examiner la demande de
l’État requérant et n’a pas à aborder la question de sa compétence
pour ce faire, je n’en estimerais pas moins qu’elle ne possède pas
cette compétence, essentiellement et mutatis mutandis, pour les
raisons indiquées dans les parties V, VI et VII de l’opinion dissi-
dente commune que mon collègue sir Percy Spender et moi-même
avons rédigée dans l'affaire du Sud-Ouest africain (Compétence)
(C. I. J. Recueil 1962, pp. 518-526 et 547-563).

Cependant, je partage l’avis exprimé en la présente affaire
par sir Percy Spender dans son opinion individuelle, selon lequel
cette affaire offre certains caractères particuliers du point de vue
de la compétence dont il est nécessaire de traiter. Je suis dans l’en-
semble en accord avec son opinion et je m’y associe. Je puis donc
limiter mes propres observations a certains points que je veux par-

100
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE)  I12

ticulièrement mettre en lumière. Au surplus, eu égard à ce qui est
dit dans l'opinion de sir Percy Spender, je n’ai pas besoin de par-
ler des raisons supplémentaires existant en l’espèce pour lesquelles
on doit admettre que des clauses comme l’article 19 de l’accord
de tutelle doivent être interprétées et appliquées de manière à
éviter les conflits déraisonnables et absurdes (dont la présente af-
faire aurait pu fournir, et même a virtuellement fourni, un exemple
manifeste) qui risqueraient de s’élever si la Cour était considérée
comme compétente concurremment à l'organe ou aux organes po-
litiques appropriés pour surveiller la gestion de la tutelle.

Aux fins de ce qui suit, je supposerai que, contrairement aux
vues exprimées dans la partie III ci-dessus, il existe un différend
au sens de l’article 19 (autrement, cadit quaestio).

*
* *

1. La portée de l'article 19

a) Analyse des dispositions de l'accord de tutelle. Quels droits
conférait-il? À quels Etats ou autres entités?

La clause juridictionnelle de l'accord de tutelle pour l’ancien
Cameroun britannique — l’article 19 — était ainsi conçue:

«Tout différend, quel qu’il soit, qui viendrait à s'élever entre
l'Autorité chargée de l’administration et un autre Membre des
Nations Unies relativement à l'interprétation ou à l'application des
dispositions du présent Accord, sera, s’il ne peut être réglé par
négociations ou un autre moyen, soumis à la Cour internationale
de Justice, prévue au Chapitre XIV de la Charte des Nations Unies. »

La question centrale de compétence qui se pose à propos de
cette clause (comme à propos de l’article 7 du Mandat pour le Sud-
Ouest africain !) est celle de savoir quelles sont les dispositions que
l’on a voulu désigner par les termes « dispositions du présent Ac-
cord ». A mon avis, ces mots doivent être lus comme s'ils étaient
suivis de l’expression «à l’égard desquelles ce Membre jouit de
droits de fond en vertu de l’Accord ». Avant de donner la prin-
cipale raison pour laquelle je suis de cet avis, je dois indiquer
brièvement la nature de l'accord de tutelle.

De même que les anciens Mandats (dont le seul qui existe encore)
et de même que la plupart ? des autres accords de tutelle, l'accord
pour le Cameroun britannique comportait deux catégories de dis-
positions — ou plutôt de dispositions de fond, car l’article 19,

} Mais dans l'affaire du Sud-Ouest africain, une deuxième question centrale se
posait à propos de la clause juridictionnelle et ne se pose pas en l'espèce. Voir
C. I. J. Recueil 1962, pp. 504 et suivantes. .

2 Il est significatif qu'aucun des accords de tutelle qui contenaient uniquement
des dispositions sur administration de la tutelle dans l’intérêt de la population
du territoire sous tutelle (et ne conféraient pas de droits commerciaux ou autres
aux Membres des Nations Unies) ne comportait de clause juridictionnelle.

Tor
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE)  II3

étant une clause purement juridictionnelle, était seul de son es-
pèce et indépendant des clauses de fond. Celles-ci étaient soit a)
des dispositions relatives aux droits et obligations de l'autorité
administrante (le Royaume-Uni) quant à l’administration de la
tutelle dans l'intérêt de la population du territoire sous tutelle
— qu'il sera commode d'appeler ci-après dispositions ou articles
ayant trait à «la gestion de la tutelle »; soit b) des dispositions par
lesquelles des droits, principalement de nature économique ou
d'établissement (égalité de traitement, non-discrimination, droit
de pénétrer, de voyager ou résider dans le territoire, d’y posséder
des biens, etc.), étaient conférés aux Membres des Nations Unies
comme tels, pour eux-mêmes à titre individuel en tant qu’Etats
ou pour leurs ressortissants. Pour des raisons de commodité, on
les désignera ci-après par l'expression dispositions ou articles ayant
trait aux «droits nationaux ».

Les griefs de l’État demandeur dans la présente affaire (de même
que ceux des deux Etats demandeurs dans le cas du Sud-Ouest
africain) concernaient exclusivement la première catégorie de
dispositions (gestion de la tutelle). Le demandeur n’a pas invoqué
les dispositions relatives aux droit nationaux contenues dans
les articles 9, 10, Ir et 13 et n’a émis aucune prétention ou grief à
leur sujet.

Trois autres points sont à souligner:

Premièrement, il n’était fait mention des Membres des Nations
Unies que dans les articles qui leur conféraient des droits à titre
individuel ou en conféraient a leurs ressortissants — articles 9, Io,
11 et 13. Ils n'étaient cités dans aucune des dispositions (relatives
a la gestion de la tutelle) ni méme dans celles du préambule de
Vaccord. Toutes ces dispositions ne se référaient qu’à l’autorité
administrante ou à des organes des Nations Unies comme l’Assem-
blée générale ou le Conseil de tutelle. Inversement, ces organes n’é-
taient mentionnés dans aucun des articles sur les droits nationaux,
alors que naturellement l’autorité administrante l’était. Ainsi il
apparaît clairement que les dispositions relatives à la gestion de
la tutelle ne créaient un lien qu’entre l’autorité administrante et
VOrganisation des Nations Unies en tant qu’entité, ou certains de
ses organes, alors que seules les dispositions sur les droits natio-
naux créaient un lien ou une relation contractuelle entre l'autorité
administrante et les Membres des Nations Unies pris individuel-
lement.

Deuxièmement, pour préciser encore les choses, la conclusion de
l'accord de tutelle s’est faite par incorporation dans une résolu-
tion de l’Assemblée des Nations Unies; et il a été communément
admis au cours de toute la présente affaire que les seules entités
qui fussent officiellement parties à cet accord étaient l'autorité
administrante d’une part et l'Organisation des Nations Unies re-
présentée par l’Assemblée générale de l’autre, les Membres des

102
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE)  II4

Nations Unies en tant que tels n'étant pas individuellement par-
ties à l’accord. Les droits particuliers qu’ils détenaient individuel-
lement en vertu de certaines clauses de ce dernier (et de celles-là
seulement) étaient en fait des droits conférés à des «tiers ». II a
été reconnu au nom de l’État demandeur que les Membres de
l'Organisation des Nations Unies étaient des tiers par rapport à
Vaccord de tutelle bien que l’on ait cherché à faire valoir qu'ils
appartenaient à une espèce « un peu spéciale.» de tiers. Mais
on n’a pas sérieusement donné à entendre qu’ils pourraient, pour
ce qui est de l'accord, tirer des droits s#ndividuels directs de leur
appartenance collective à l'entité qui était seule, et en tant que
telle, partie à l’accord.

Troisièmement, bien que ce point soit moins important, il vaut
la peine d'observer, que si l’on pouvait compter sur les organes des
Nations Unies pour surveiller Papplication des dispositions sur la
gestion de la tutelle qui les intéressaient directement, il était fort
possible que ces organes ne s'intéressent pas particulièrement a
la mise en œuvre des dispositions sur les droits nationaux. C’est
à ce dernier égard que le rôle de la Cour en vertu de l’article 19
était nécessaire. Il n’était nécessaire à aucun autre égard, étant
donné les fonctions que devaient remplir les organes des Nations
Unies pour la surveillance de l’administration de la tutelle — fonc-
tions comportant un contrôle beaucoup plus serré que celui que
la Société des Nations avait exercé à l’égard des anciens Mandats.

La situation que je viens de décrire ne peut à mon avis mener qu’à
une seule conclusion juridique valide, celle qu’énonce la sous-section
suivante.

b) L'État demandeur avait-il qualité pour invoquer l'article 19
relativement à des questions concernant la gestion de la tutelle?

La véritable question qui se pose à propos de la portée de l’ar-
ticle 19 est de savoir non pas à quelles dispositions de l’accord de
tutelle il se rapportait (son libellé même est très général), mais en
vertu de quelles dispositions les Membres des Nations Unies pris in-
dividuellement avaient des droits qu'ils pouvaient faire valoir en in-
voquant l’article 19. S’il doit bien en être ainsi, c’est parce qu'il est
évident qu'un État ne peut invoquer la clause juridictionnelle d’un
accord international qu'à propos des droits qu'il possède (soit
comme partie à l'accord, soit en tant que tiers) en vertu ou à l'égard
d’une ou de plusieurs dispositions de l’accord et en vue de faire
valoir ces droits. S’il existe des dispositions de l'accord à l'égard

103
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE)  II5

desquelles il est clair a priors que l'État intéressé n’a et ne saurait
avoir aucun droit de fond, il s’ensuit nécessairement que cet État
n’a pas qualité pour invoquer la clause juridictionnelle en ce qui
les concerne }.

La conclusion qui vient d’être énoncée résulte directement et
nécessairement du principe universellement accepté selon lequel,
quelle que soit la généralité apparente de ses termes (« tout différend
quel qu'il soit » relatif aux « dispositions » de l'accord), une clause
purement juridictionnelle comme l’article 19. de l’accord de tutelle
ne peut conférer aucun droit de fond. Les droits de fond aux-
quels une clause de cette sorte se réfère doivent être recherchés
ailleurs, soit dans le même instrument soit dans un autre. Tout ce
que peut faire une clause juridictionnelle, c’est de permettre de faire
valoir de tels droits quels qu'ils puissent être fet à condition qu'ils
existent indépendamment) en recourant au tribunal prévu — c'est
là le but réel d’une clause juridictionnelle et c'est normalement à
cela qu'elle se borne.

Ainsi, en l’espèce, la portée de l’article 19 dépend nécessairement
de savoir non seulement quel est son énoncé mais aussi, et cela est
encore plus important, quels droits sont conférés par le reste de
Paccord de tutelle et à quelles parties ou entités. Ainsi que nous avons
déja vu, l’accord de tutelle ne confére des droits de fond distincts
aux Membres des Nations Unies pris individuellement que par les
articles 9, 10, rr et 13, lesquels ne sont pas en cause dans la présente
affaire. Aucune des autres dispositions, qui concernent la gestion
de la tutelle, ne confére de droits aux Etats Membres pris indivi-
duellement en tant que tels. L’article 19 ne peut donc être invoqué
par les Etats Membres à titre individuel qu’à ]’égard de la premiere
catégorie de dispositions, car ce n’est qu'en vertu de celle-ci qu’ils
possèdent des droits propres. Cette conclusion est non seulement
juste mais nécessaire et je vais en donner encore une autre raison.

Tl n’y à en général que deux voies par lesquelles un État peut,
en tant que tel et individuellement, prétendre avoir des droits en
vertu d’un traité: i) cet Etat peut être effectivement partie au
traité, auquel cas (sous réserve, bien entendu, des exceptions ou
exclusions figurant expressément dans le texte du traité) il a des
droits quant au traité dans son ensemble et il peut en invoquer
toutes les dispositions, sans qu'il soit nécessaire qu’une ou plusieurs
dispositions spécifiques indiquent expressément qu'il est habilité
à le faire; ou bien i) tout en n'étant pas partie au traité, cet État
peut jouir de certains droits si ceux-ci lui sont expressément conférés
à titre individuel ou à titre de membre d’une catégorie nommée

1 C'est là naturellement une question totalement différente de celle — qui ne
peut se poser que sur le fond d'une affaire — de savoir si, lorsqu'un État est «qua-
lifié» comme détenant des droits en vertu des dispositions particulières d’un traité,
ces droits ont en fait été violés. La question de la qualité est une question prélimi-
naire qui affecte la capacité de l'État intéressé à invoquer la clause juridictionnelle
du traité et par conséquent la compétence de la Cour.

104
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE)  II6

ou désignée. Mais il s’ensuit que, dans le deuxième cas, un Etat
tiers ne peut prétendre qu’aux droits effectivement conférés aux
tiers et ne saurait réclamer aucun droit quant aux autres disposi-
tions du traité. Ainsi, en l’espéce, les Membres des Nations Unies,
qui ne sont pas individuellement parties à l’accord de tutelle, ne
peuvent prétendre avoir des droits qu’en vertu des dispositions
relatives aux droits nationaux et ils ne peuvent en réclamer au
titre des dispositions concernant la gestion de la tutelle. Par consé-
quent, comme les Etats Membres des Nations Unies pris indivi-
duellement ne peuvent invoquer l’article 19 que relativement aux
droits de fond qu'ils possèdent en vertu de l'accord de tutelle et,
comme ils ne possèdent, en tant que tels, aucun droit en vertu des
dispositions relatives à la gestion de la tutelle (n'étant ni nommés
dans celles-ci ni parties distinctes à l’accord dans son ensemble),
ils ne peuvent invoquer l’article 19 pour ce qui est de ces dispositions.

Quelle que soit la généralité de ses termes, l’article 19 doit être
lu en tenant compte de cette considération essentielle qu'il s’agit
uniquement d’une clause juridictionnelle ne conférant aucun droit
de fond. La difficulté n’est pas que l’article 19 ne saurait, vu son
libellé, s'appliquer aux dispositions sur la gestion de la tutelle, à
supposer que les Etats Membres aient bien, à titre individuel, des droits
en vertu de celles-ci. En fait, ils n’en ont pas; et l’article 19 (disposi-
tion purement juridictionnelle) ne saurait à lui seul en créer. Cet
article ne peut jouer qu’à l'égard de droits appartenant déjà à la
partie qui l’invoque. L'État demandeur en l'espèce n’a, en tant que
tiers à l'accord de tutelle, aucun droit individuel en vertu des dispo-
sitions sur la gestion de la tutelle, qui sont les seules qu'il cite; il ne
saurait donc invoquer de ce chef l’article 19. Bref l’État demandeur
n’a pas qualité pour invoquer l’article 19 relativement aux seules
dispositions de l'accord de tutelle qui fassent I’ objet de sa demande;
et, si l’État demandeur n’a pas cette qualité, la Cour n’a pas compé-
tence pour connaître d’une demande qu’en fait l'État demandeur
n'a pas juridiquement le droit de présenter.

+

 

La conclusion qui précède, énoncée sous cette forme — c’est-à-
dire en se référant moins à la portée de l’article 19 qu’à l'incapacité
des Membres des Nations Unies de l’invoquer relativement à des
dispositions qui ne leur confèrent pas de droits directs — me semble
en l’espèce indiscutable et j'ai voulu mettre l’accent sur cette
façon de l’envisager pour deux raisons qui sont propres à la présente
affaire — par comparaison avec l'affaire du Sud-Ouest africain.

Premièrement, tandis que dans ce dernier cas on a pu faire valoir
(à tort, selon moi — voir C. I. J. Recueil 1962, pp. 419-502) que, sile
Mandat pour le Sud-Ouest africain était un traité, les Membres de
l’ancienne Société des Nations étaient tous individuellement parties

105
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE) 117

à celui-ci, en l’espèce cela n’est pas possible. Il est admis que les
Membres n'étaient pas parties à l’accord de tutelle et que, en
dehors de l'autorité administrante, l'Organisation des Nations
Unies à titre collectif y était seule partie.

Deuxièmement, tandis qu’à l’époque de la Société des Nations il
aurait pu ne pas être universellement admis qu’un organisme comme
la Société des Nations possédait, en tant qu’entité, une personnalité
internationale située au-dessus et indépendante de celle des États
Membres qui la composaient, de sorte que la Société pouvait ne pas
avoir la capacité d’être partie à des traités (voir C. J. J. Recueil 1962,
p. 475, n. 1), la Cour dans l'affaire de la Réparation des dommages
subis au service des Nations Unies a reconnu une fois pour toutes
la personnalité internationale séparée et distincte de l'Organisation
des Nations Unies (C.J. J. Recueil 1049, p. 179). Sa capacité de
conclure des accords internationaux ou d’y être partie est admise —
et il en a fréquemment été fait usage +.

La conclusion qui découle nécessairement de ces faits juridiques
irréfutables et de la position de l'Organisation des Nations Unies, en
tant qu’organisme collectif et seule autre partie à l'accord de tutelle,
est et doit être que les Etats Membres pris individuellement ne
peuvent réaliser et concrétiser l'intérêt qu’ils ont à la gestion de la
tutelle que par l'intermédiaire de l’appareil et de l’action collective
des Nations Unies. Telle est la réponse — au moins en l'espèce —
à la thèse selon laquelle tous les États Membres avaient un intérêt
quant à la gestion de la tutelle; ils en avaient un mais ils ne pou-
vaient le concrétiser que par la voie des Nations Unies et non celle
de la Cour, sauf en ce qui concerne les dispositions de la tutelle leur
conférant des droits nationaux à titre distinct. Le fait qu’en l'espèce
la proximité géographique ait donné à la République du Cameroun
un intérêt à la gestion de la tutelle plus grand que celui de la plupart
des autres États Membres ne modifie pas cette conclusion. Cela ne
pouvait suffire pour donner à la République du Cameroun le droit
de réaliser ou de concrétiser cet intérêt autrement qu’au moyen de
l'appareil des Nations Unies; car cet intérêt, pendant la durée de la
tutelle, était lié à celui des Nations Unies et à celui du régime de
tutelle tout entier et l’on ne pouvait y répondre ni en traiter
indépendamment. Or, l’État demandeur ne peut manifestement avoir
maintenant des droits ou des aptitudes autres, ou plus larges, que
ceux dont il jouissait quand la tutelle était encore en vigueur.

*
* *

c) Thèse selon laquelle la levée de la tutelle ne faisait pas partie
de la gestion de la tutelle
Quoique l'État défendeur en l’espèce ait fait de ce qui précède l’un
des points essentiels de son argumentation, il a également présenté la
1 Voir aussi l'article 1 de la Convention sur les privilèges et les immunités des
Nations Unies en date du 13 février 1946.
106
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE) 118

thèse supplémentaire suivante: même si l’on considérait l’article 19
comme s'appliquant à foutes les dispositions de l’accord de tutelle et
l'État demandeur comme ayant des droits en vertu de toutes celles-
ci (et comme étant en droit de les invoquer toutes), cet article ne
s’appliquerait pas pour autant à la présente affaire car elle a trait non
pas à la gestion, mais à la levée de la tutelle, aux incidents qui l’ont
marquée et à son issue, et que c’est 14 un problème dont l'accord de
tutelle ne parlait absolument pas. On a soutenu notamment à cet
égard que, si l’État demandeur avait effectivement invoqué des dispo-
sitions spécifiques de l'accord de tutelle et allégué des violations de
celles-ci, il ne l’avait fait que dans le cadre des griefs relatifs à la
levée de la tutelle et pour introduire les griefs en question.

Cette thèse ne me semble pas bien fondée. Dans sa dernière partie,
elle ne concerne que les motifs que l’État demandeur peut avoir eus
d’alléguer des violations aux dispositions spécifiques de la tutelle:
cela ne change rien au fait qu’elles ont été alléguées. On peut douter
que l'État demandeur eût en fait jamais présenté ces allégations
autrement que dans le contexte de la levée de la tutelle; mais il ne
saurait faire de doute qu'il aurait pu invoquer ces dispositions t
pour alléguer des irrégularités dans la gestion de la tutelle, tout à
fait indépendamment de la levée prévue de celle-ci et même s'il
n’en avait pas été question dans l'immédiat. Bref, justifiées ou non,
les allégations concernant des irrégularités dans la gestion de la
tutelle conservent leur valeur en tant que telles, quel qu’ait été
leur but.

En outre, même s’il est littéralement exact que l’article 19 parle
de différends relatifs aux « dispositions » de l’accord de tutelle et
qu'aucune disposition ne concerne expressément la levée de celle-ci,
je pense que la levée éventuelle doit être considérée comme inhérente
à l'objectif déclaré de la tutelle, qui est « l’évolution vers la capacité
à s’administrer eux-mêmes ou l'indépendance » {voir l’article 76,
alinéa b}) de la Charte des Nations Unies et la référence de l’article 3
de l’accord de tutelle « aux fins essentielles du Régime international
de tutelle énoncées à l'Article 76 de la Charte... »). Comme on consi-
dère que la réalisation de ces fins «compte tenu des aspirations
librement exprimées des populations » (art. 76 5)) est, sinon l'unique
but, du moins la principale raison d’être du régime de tutelle, il
me semble difficile de ne pas envisager les mesures prises à cet
effet, ou au cours même de cette réalisation (plébiscites, etc.), comme
s’intégrant implicitement à la gestion de la tutelle dans son ensem-
ble. Par conséquent, si j’estimais que la clause juridictionnelle de
l'accord de tutelle s’appliquait en quoi que ce fût à la gestion de la
tutelle, je devrais reconnaître que cette clause doit être considérée
comme couvrant les différends relatifs à la levée de la tutelle. Il

1 En supposant, aux fins de cette argumentation, que l’article 19 de l’accord
de tutelle ait eu un rapport quelconque avec ces dispositions.

107
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE)  II9

m'a semblé utile de traiter de cette question car l’État défendeur lui
a donné une certaine importance dans son argumentation.

*
* *

2. La question du règlement par des négociations ou un autre moyen

L'article 19 exige enfin que le différend ne puisse être réglé et
n'ait pas été réglé «par négociations ou un autre moyen ». Le
droit de se présenter devant la Cour et la compétence de la Cour
pour connaître de la demande dépendent donc de ce que des tenta-
tives pour remplir cette condition aient été faites et aient échoué.

a) Y a-t-1l eu un tel règlement?

On a soutenu que l’ensemble du problème avait en fait été réglé
« par un autre moyen » — lorsque l’Assemblée générale des Nations
Unies a adopté le 21 avril 1961 la résolution 1608 (XV). Comme je
le montrerai plus loin (p. 123), ’expression« règlement ... par un
autre moyen » qui figure à l’article Ig s’entend strictement d’un
règlement auquel les parties parviennent elles-mêmes, par des
moyens autres que la négociation (par exemple la conciliation,
l’arbitrage, etc.) sur lesquels elles se sont mises d’accord — et non
d’un règlement auquel un organisme tiers parvient indépendam-
ment, avec ou sans leur assentiment. Néanmoins, cette thèse de
l'État défendeur n’est pas sans pertinence et appelle un examen.
En outre, il y a dans l'arrêt de la Cour matière à la justifier ou
à la rendre plausible, bien que l’arrêt s'appuie non pas sur cette
thèse mais sur l'argument — différent encore que connexe — d’après
lequel, si la résolution de l’Assemblée n’a pas réglé formellement le
différend en tant que tel, elle l’a rendu sans objet, de sorte que toute
décision de la Cour à son égard serait également sans objet.

Mais il faut observer que la levée de la tutelle en application de la
résolution 1608 de l’Assemblée n’est pas le seul élément qui
ait rendu le différend sans objet. Un autre élément essentiel est
l'absence de toute demande d'indemnisation ou d’autre réparation
pour les dommages prétendument causés par la manière dont la
levée de la tutelle a eu lieu, par suite des irrégularités qui auraient
été commises par l’État défendeur dans la gestion de la tutelle.
Par conséquent, le fait que la résolution 1608 ait été l’un des
éléments ôtant toute portée au différend ou le rendant sans objet
ne suffirait pas à démontrer qu’elle constituait en elle-même un
règlement complet et définitif du différend, puisque cette résolution
n’était qu'une partie de ce qui était nécessaire pour cela.

Toutefois l'argument de l'État défendeur selon lequel elle consti-
tuait un tel règlement est manifestement bien fondé si l’on part de
cette hypothèse (soutenue également par l'État défendeur et qui
correspond à ma propre opinion) que le demandeur n'avait pas de

108
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE) 120

droits distincts, à titre individuel, en tant qu’Etat en vertu des
dispositions de l’accord relatives à la gestion de la tutelle et n'avait
de droits qu’en vertu des dispositions relatives aux droits nationaux.
Sur cette base (conforme à la thèse soutenue — à juste titre, à mon

avis — par l’État défendeur), seule l'Organisation des Nations
Unies, comme entité et unique partie à l’accord de tutelle, en
dehors de l'autorité administrante était en droit, avec le consente-
ment de cette dernière, de s’occuper sur le plan général de la gestion
de la tutelle, y compris de sa levée, et de « régler » tous les différends
concernant de tels problèmes. Sur cette base, les problèmes en
cause ont bien été réglés par la résolution 1608 de l’Assemblée.

Mais aussi, sur cette base également, la question de savoir si le
différend a été ainsi réglé ou non perdrait son importance, puisque ce
ne serait pas un différend auquel pourrait s'appliquer l’article 19.
La thèse selon laquelle la résolution 1608 a réglé le différend aux fins de
l’article 19 est pertinente uniquement si l’on admet qu’en vertu de
l'accord de tutelle les différents Membres des Nations Unies, en tant
que tels et à titre individuel, avaient effectivement des droits
relativement à la gestion générale de la tutelle, qu’ils pouvaient
faire valoir au moyen de l’article 19.

Si l'on devait admettre une telle hypothèse, je me trouverais
alors dans l'incapacité d'accepter l'argument de l’État défendeur
selon lequel la résolution 1608 a réglé le différend. En effet, si
l'État demandeur avait possédé en propre et à titre individuel,
pour ce qui est de la gestion de la tutelle, des droits distincts de
ceux de l'Organisation des Nations Unies en tant qu’entité, l’As-
semblée n’aurait pas eu le pouvoir d'examiner ou de régler un diffé-
rend survenu entre l’État demandeur et un tiers (l'autorité ad-
ministrante) à propos de ces droits — en tout cas pas sans l’assen-
timent de l’État demandeur — qui a voté contre la résolution 1608
et n’a donc donné son assentiment à aucun règlement pouvant
découler de cette résolution 1. Si, comme l'État défendeur l’a sou-
tenu, l’État demandeur avait un différend avec l’Assemblée,
c'était là un différend séparé et supplémentaire: en effet, l’État
demandeur ne formulait pas simplement le grief que l’Assemblée
avait décidé d'intégrer le Cameroun septentrional dans la Fédéra-
tion de Nigéria, il prétendait aussi que c'était la ligne de conduite
(prétendument) injustifiée adoptée par l’État défendeur dans l’ad-
ministration de la tutelle qui avait amené l’Assemblée à le faire.
Si le défendeur avait agi autrement, affirmait-il, l’Assemblée
aurait pris une décision différente. Si la résolution 1608 a
réglé un différend quelconque, c'est le différend entre l’État deman-

1 C'est une chose de savoir si le demandeur était «lié» par la résolution, en ce
sens qu'il devait accepter le fait de la levée de la tutelle sur la base prévue dans la
résolution; c'en est une autre de savoir si cette résolution pouvait l'empêcher de faire
valoir un droit d'action qu'il aurait pu avoir à l'encontre d’un tiers (l'autorité
administrante) à la gestion prétendument mauvaise duquel il imputait ce résultat.

109
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE) 121

deur et l’Assemblée. Les dispositions prises en vertu de cette ré-
solution pour mettre fin à la tutelle, avec le consentement de l’au-
torité administrante, étaient nécessairement ves inter alios acta en
ce qui concerne tout différend entre cette autorité et l'Etat deman-
deur au sujet des droits propres que ce dernier pouvait avoir, à
titre individuel, relativement aux dispositions de l'accord ayant
trait à la gestion de la tutelle.

La vérité est que l’État demandeur, pris individuellement, n'avait
aucun droit de ce genre; il n'avait de droits qu'à l’égard des disposi-
tions de l’accord concernant des droits nationaux, qui n'étaient pas et
n'ont jamais été en cause dans la présente affaire. Seule l'Organisation
des Nations Unies, en tant qu’entité, avait des droits relatifs à la
gestion de la tutelle; et c’est pour cette raison que la résolution de
l’Assemblée a réglé la question dela levée dela tutelle dans son ensern-
ble. Le différend entre l'État demandeur et l’État défendeur procé-
dait de la thèse de l’État demandeur selon laquelle il jouissait
personnellement et individuellement de certains droits en vertu
de Vaccord de tutelle, qu’à mon avis il ne possédait pas en réalité.
Mais, à supposer qu'il les eût possédés, il se serait agi de droits
distincts et un différend à leur sujet aurait été un différend dis-
tinct 1.

1 Certaines autres considérations font ressortir le caractère distinct du différend.
Il semblerait que, dans la période mars-avril 1961, le Royaume- Uni en tant qu’auto-
rité administrante, l’Assemblée des Nations Unies en tant qu’organe de surveillance
et la République du Cameroun en tant qu’Etat intéressé pour des raisons géogra-
phiques avaient tous des attitudes différentes et a plusieurs égards divergentes sur
l'ensemble de la question de la levée de la tutelle. Le Royaume-Uni consentait
volontiers à voir la tutelle prendre fin à cette date mais sans en être particulièrement
désireux. Sa principale préoccupation était que la levée de la tutelle, si elle devait
se faire, eût lieu dans des conditions pratiquement satisfaisantes et autant que
possible conformes, ou en tout cas non contraires, aux vœux des populations
intéressées. Le principal objectif de la Quatrième Commission et de l’Assemblée
des Nations Unies était de mettre fin à la tutelle de quelque manière que ce fût,
pourvu que le territoire sous tutelle acquit son indépendance ou s’intégrat volon-
tairement dans un État africain environnant. L'Assemblée était beaucoup plus
préoccupée de mettre fin à la tutelle aussitôt que possible, dans n'importe quelles
conditions raisonnables, que d'envisager la forme exacte de la levée de la tutelle.

En revanche la République du Cameroun était intéressée au premier chef par
la base de la levée de la tutelle. Plutôt que d'accepter la forme que celle-ci a prise,
la République aurait préféré que la tutelle fût maintenue en ce qui concerne le
Cameroun septentrional et qu'il n’y fût pas mis fin.

Il semble donc y avoir eu trois attitudes totalement différentes sur la question
de la levée de la tutelle: de la part du Royaume-Uni, la neutralité, c’est-à-dire
le consentement soit à la levée, soit au maintien de la tutelle, selon les directives
de l’Assemblée; de la part de l’Assemblée, le désir bien défini de mettre fin à la
tutelle sur n'importe quelle base raisonnable et défendable; mais, de la part de la
République du Cameroun, le désir de n’y voir mettre fin que si le Cameroun sep-
tentrional sous administration britannique lui revenait.

En outre, l'essence de la thèse de la République du Cameroun est que, n’eussent
été certaines irrégularités prétendument commises par le Royaume-Uni dans l’ad-

IIo
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE) 122

b) Les parties auraient-elles eu en tout cas le pouvoir ou la capa-
cité de régler le différend par négociations ou un autre moyen?

La condition d'après laquelle le différend ne doit pas pouvoir
« être réglé par négociations ou un autre moyen » ne saurait mani-
festement avoir de sens, dans la mesure où elle s’applique au droit
de recourir à la Cour et à la compétence de la Cour pour agir si
un tel recours est présenté, que si l’on fait deux présuppositions.
Il faut: x) que le différend soit par sa nature susceptible d’être
réglé directement entre les parties par négociations ou un autre
moyen (sinon, ce ne peut être un différend du type envisagé à l’ar-
ticle 19); 2) qu'il y ait eu au moins une tentative réelle de règlement
entre les parties par négociations ou un autre moyen, ce qui per-
mettrait à la Cour de constater ou non quele différend n’a pu être
réglé de la sorte et qu’elle devient ainsi compétente pour le régler par
une décision judiciaire. Il est évident — ou il devrait l'être — qu’une
proposition de renvoi à la Cour, comme celle que contenait la
note adressée par l’État demandeur au Gouvernement du Royaume-
Uni le re? mai 1967, ne saurait par elle-même constituer une ten-
tative de règlement aux fins de l’article 10, puisque cet article
soumet toute obligation de recourir à la Cour à la condition préa-
lable que des tentatives indépendantes de règlement aient déjà
été faites et aient échoué. Pour des raisons de commodité, j’exami-
nerai d’abord cette dernière question.

1) Y a-t-1l jamais eu à proprement parler tentative de règlement
autre que la proposition tendant à soumettre l'affaire à la Cour?

L'article 19 est une clause juridictionnelle absolument courante,
qui figure ou a figuré dans des dizaines, pour ne pas dire des cen-
taines, de traités et autres accords internationaux. Sa significa-
tion est parfaitement claire pour les internationalistes du monde
entier. Ce qu'elle prévoit dans le cas qui nous occupe, c’est un
règlement ou une tentative de règlement direct entre les parties

ministration de la tutelle et l’organisation du plébiscite final, le résultat aurait
été différent et l’Assemblée aurait décidé d'intégrer le Cameroun septentrional
dans la République du Cameroun. La question de l'exactitude ou de l’inexactitude
de cette affirmation ne peut avoir qu’un caractère hypothétique, mais sa pertinence
pour la question de la compétence est que la République ne cherche pas à faire
annuler la résolution de l’Assemblée mettant fin à la tutelle ni à attaquer sa validité.
Ce qu’affirme en fait la République, c'est que cette résolution n'aurait jamais été
adoptée sans les prétendues fautes commises par le Royaume-Uni dans l’adminis-
tration du territoire et l’organisation du plébiscite.

Il en ressort à l’évidence que ces allégations de la République font intervenir
une question distincte de celle qui se posait à l’Assemblée et que celle-ci n’a pas
réglée. Les allégations de l'État demandeur faisaient intervenir une question que
l’Assemblée n’était pas en droit de régler, à supposer que l’État demandeur ait été
en droit de formuler lesdites allégations. En fait, il n’avait pas le droit de les
présenter parce qu’il n'avait pas de droits individuels en vertu des dispositions de
l'accord relatives à la gestion de la tutelle. S'il en avait eu, ils auraient été nécessaire-
ment distincts de ceux de l'Organisation des Nations Unies puisque c’est précisément
en cela qu’aurait consisté leur caractère distinct.

 

 

III
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE) 123

— par négociations ou un autre moyen. Par «un autre moyen »,
on entend la conciliation, l’arbitrage, les enquêtes, etc. En vertu
de l’article 19 de l’accord de tutelle, une tentative de règlement
par négociations ou par l’un ou l’autre de ces moyens aurait dû
précéder toute proposition de renvoi à la Cour internationale,
avant que puisse naître une obligation quelconque de recourir à
la Cour. Il est parfaitement clair qu’en l’espèce aucune tentative
de règlement de ce genre, en tout cas par l’un des autres moyens
normalement envisagés, n’a été faite; et peut-être est-il utile de
rappeler ici que, dans une clause juridictionnelle courante comme
l’article 19, un règlement par « un autre moyen » désigne un règle-
ment par un moyen autre que la négociation, mais néanmoins tel
que les parties aient pu décider d’un commun accord d’y avoir
recours ou de l’employer. Cela ne saurait inclure un-moyen imposé
par l’une des parties à l’autre, ou aux deux par un organisme ex-
térieur. Le renvoi ultime devant la Cour (auquel les parties ont
dûment consenti en vertu de la clause juridictionnelle) a un sens
lorsque les parties n’ont pas pu régler le différend elles-mêmes par
négociations ou un autre moyen convenu. Afin de pourvoir à cette
éventualité, les parties ont accepté d'avance une forme de règle-
ment obligatoire, mais une seule — le renvoi ultime devant la Cour.
On ne peut admettre que, par le jeu de la formule « un autre moyen »,
elles aient accepté par avance n'importe quelle autre forme de
règlement obligatoire {nécessairement non spécifiée).

*

Y a-t-il eu une tentative de réglement « par négociations » et
qu’entend-on par négociations? A mon avis, il ne suffit pas que
deux Etats se cherchent querelle au sein d’une assemblée
internationale ou distribuent aux Etats Membres l’exposé de
leurs griefs ou de leurs thèses. Cela, c’est de la controverse et non
de la négociation; et, dans l'opinion dissidente commune que sir
Percy Spender et moi-même avons déposée dans l'affaire du Sud-
Ouest africain, nous avons donné les motifs qui empêchent de
considérer ce genre d'échanges comme constituant des négociations
au sens où l'entend une disposition telle que l’article 19 de l’accord
de tutelle.

Il a également été souligné à cet égard que, même si l’on pou-
vait considérer de tels échanges comme constituant des négociations
dans l’acception habituelle de ce terme, il ne serait néanmoins
pas exact d'affirmer qu'un différend «ne peut » être réglé par des
négociations, lorsque le moyen le plus évident de chercher à le
faire, à savoir des: discussions directes entre les parties, n’a même
pas été essayé — car on ne peut tenir pour acquis qu'elles auraient
nécessairement échoué du seul fait qu'elles ont été infructueuses
dans ce qui était un cadre entièrement différent et certainement
pas plus propice. Or les seuls échanges directs entre les Parties en

II2
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE)  IZ24

l’espèce ont été les notes de mai 1967. L’objet de ces notes était ce-
pendant non pas de négocier sur le fond du différend mais d’envi-
sager sil’affaire devait être soumise d’un commun accord à la Cour.
Elles ne contenaient même pas de proposition, ni d'indication, quant
à une base possible de règlement. Si elles comportaient un élé-
ment quelconque de négociation, c'était sur la façon de trancher
judiciairement le différend — c’est-à-dire sur la possibilité de
s'adresser d’un commun accord à la Cour par voie de compromis
— mais non sur le fond du différend lui-même. .

Deux aveux significatifs ont été faits au nom de l’État deman-
deur. Premièrement, celui-ci a admis, et même s’est efforcé de
démontrer, que les débats qui s'étaient déroulés à l’Assem-
blée générale des Nations Unies en mars-avril 1961 étaient tout
à fait distincts et indépendants du différend entre les Parties
porté devant la Cour et ne pouvaient en aucune manière consti-
tuer un règlement de ce différend. Mais alors, comment les décla-
rations et les discussions à l’Assemblée, ce que l’on a dit ou écrit
en vue de ces débats, comment cela pouvait-il constituer des né-
gociations relatives à la question tout à fait distincte qu'est le
différend ultérieurement déféré à la Cour? Si donc cela ne pouvait
pas constituer une négociation et si l'échange de notes du mois
de mai n'était pas non plus une négociation, ce que manifestement
il n’était pas, quelles négociations ont jamais eu lieu à aucun
moment? Evidemment aucune. ;

Le second aveu fait au nom de l’État demandeur — si tant est
qu’aveu soit ici le terme exact — c'est que le différend ne s’est pas
« cristallisé » — n’a pas même pris naissance avant le mois de mai
1961 et ne serait donc né qu'après l’adoption de la résolution 1608
de l’Assemblée. S'il en est ainsi, étant donné que l’on ne peut
négocier sur un différend inexistant, rien de ce qui s’est déroulé
avant mai 1961 ne saurait avoir constitué des négociations relatives
au différend dont la Cour est actuellement saisie en fait, dès lors
que l'échange de notes du mois de mai a constitué non pas une
négociation mais l'inverse d’une négociation.

il) Le différend était-il par nature susceptible d'être réglé entre les
seules parties bar négociations ou un autre moyen?

La question vraiment importante en ce qui concerne la possibilité
d'un règlement est toutefois celle qui résulte de la première des
présuppositions indiquées plus haut (p. 122), car il serait manifeste-
ment inutile de s'interroger sur l'existence d’une tentative de règle-
ment par négociations ou un autre moyen si le différend était
de ceux que les parties n’auraient jamais eu la capacité ou le pouvoir
de régler par leur propre action commune. Il est évident que les
différends envisagés à l’article 19 doivent être d’un type tel que les
parties auraient pu les régler par négociations ou un autre moyen
si elles avaient pu parvenir à un accord sur les termes d’un règle-
ment; ou si elles avaient pu s'entendre sur le choix d’autres moyens

113
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE) 125

de règlement (tels que l'arbitrage, la conciliation, une commission
d'enquête, etc.) et se mettre d’accord pour en accepter le résultat.
Il s’ensuit donc que, si le différend est d’une nature telle que les
parties n'auraient pas été fondées à le régler entre elles par l’une
quelconque de ces méthodes et sans en référer à une autre entité,
telle que l Organisation des Nations Unies, pour en obtenir l’assenti-
ment, il s’agit d’un différend qui ne peut être du type envisagé par
l’article 19 et qui est exclu du champ de cette disposition. Bref le
différend doit avoir trait à des questions, ou à des intérêts dont les
parties pourraient librement disposer elles-mêmes si elles en avaient
le désir et étaient à même de parvenir à un accord. Du moment qu’il
apparaît que les parties n'auraient pu en aucun cas régler entre elles
les questions controversées par le jeu conjoint de leur libre volonté,
il devient évident et il s’ensuit nécessairement qu'une disposition
comme l’article rg ne saurait avoir d’application.

Dans l'opinion dissidente commune en l'affaire du Sud-Ouest afri-
cain (C. I. J. Recueil 1962, pp. 551-552) sont exposées les raisons
de penser que les problèmes relatifs à la gestion d’un Mandat consti-
tuent précisément le genre de problèmes dont les implications dépas-
seraient largement la portée d’un différend particulier entre la
Puissance mandataire et un autre Membre de la Société des Nations
et qui ne seraient donc pas susceptibles d’être réglés indépendam-
ment entre ces deux pays. Des considérations exactement similaires
s'appliquent au cas des différends sur la gestion (ou la levée) d’une
tutelle. Mais il y a entre les deux cas quelques différences qu’il faut
examiner. Elles résultent, en partie, de la situation particulière de
la République du Cameroun dans la présente affaire par rapport à
celle des deux États demandeurs dans l'affaire du Sud-Ouest africain
et, en partie, d’une certaine différence de rédaction entre les textes
des deux clauses juridictionnelles.

Étant donné que, dans l'affaire du Sud-Ouest africain, les deux
États demandeurs n’avaient littéralement aucune espèce d'intérêt
que n'importe quel autre Etat Membre des Nations Unies n’eût
pas (car seules des dispositions ayant trait à la gestion du Mandat
étaient en cause), il semblait impossible de soutenir (comme l'arrêt
de la Cour en l'espèce l'implique nécessairement) que ces deux
États auraient eu ou auraient jamais pu avoir la capacité de régler
avec l’État défendeur (l'Afrique du Sud) les questions relatives à la
gestion du Mandat que soulevaient leurs requêtes. Dans la présente
affaire, la République du Cameroun a, pour des raisons ethniques
et géographiques, un intérêt propre que d’autres Membres des Na-
tions Unies ne possèdent pas. L’on pourrait soutenir que le Came-
roun et l'autorité administrante avaient la capacité voulue pour
régler un différend concernant cet intérêt propre. Toutefois, comme
on l’a déjà fait observer, au moment où l'on aurait pu essayer de
résoudre le différend, cet intérêt était inextricablement lié au pro-
blème de la gestion et de la levée de la tutelle dans son ensemble
et au problème du régime de tutelle en général — questions que

II4
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE) 126

les Parties à la présente instance n’auraient manifestement pas été
fondées à étudier et à régler entre elles seules, et cela si fort que fut
l'intérêt personnel que les deux Parties ou l’une d’entre elles auraient
pu avoir.

Le genre de règlement envisagé par l’article 19 était naturelle-
ment un règlement qui aurait pu être effectué, par ou entre les
Parties (ou par suite de leur action conjointe), avant la date du
dépôt de la requête devant la Cour, mais qui ne l’a pas été. On doit
donc se demander si, à un moment quelconque avant le 30 mai 1967,
les Parties auraient pu avoir le droit ou la capacité de régler entre
elles ce sur quoi porte la plainte du Cameroun. Même si l'autorité
administrante avait été disposée à admettre que le territoire liti-
gieux devait aller à la République du Cameroun, à quel titre aurait-
elle eu la capacité ou le pouvoir voulu pour conclure à cet effet une
sorte de marché avec la République, alors que l’Assemblée était en
train d'exercer activement ses pouvoirs collectifs sur ce point
même — pouvoirs qu'elle avait à la fois le droit et le devoir d'exercer
dans le cadre de la Charte des Nations Unies, à laquelle aussi bien
la République du Cameroun que le Royaume-Uni étaient parties ?
Il suffit de poser la question pour voir immédiatement qu’il n’appar-
tenait pas a ces Etats de résoudre ces problémes, qui sont donc
nécessairement restés hors du domaine de l'article 19.

L’autre différence entre la présente affaire et l'affaire du Sud-
Ouest africain tient à ce que l'article 7 du Mandat pour le Sud-Ouest
africain ne parlait que d’un différend non susceptible d’être réglé
« par des négociations » alors que l’article 19 mentionne un différend
ne pouvant être réglé par négociations «ou un autre moyen ».
On pourrait donc prétendre que, même si c’est un fait que ce genre
de différend (sur la gestion ou la levée de la tutelle) est par nature
insusceptible d’être réglé par voie de négociations entre les parties,
il est impossible que, par nature, il n’ait pu être réglé par un moyen
quelconque — par exemple et précisément par l’action des Nations
Unies ou une action menée dans le cadre des Nations Unies. On
a déjà en fait répondu à cette thèse (voir pp. 119 et 123 ci-dessus).
Elle entrainerait une interprétation erronée de la notion de règle-
ment par «un autre moyen » dans une clause juridictionnelle telle
que l’article 19. Le terme « règlement », comme on l’a vu, s'entend
soit d’un règlement entre les parties ou résultant de l’action des
parties, soit d’un règlement effectué par des méthodes utilisées
conjointement par les parties. Mais il est clair que les Parties en
Vespéce n’auraient pas plus eu le droit de résoudre ce genre de
différend par elles-mémes en recourant 4 un « autre moyen » que de
le régler par voie de négociations privées. Les conclusions d’une
commission d'enquête ou de conciliation ou d’un tribunal arbrital
n'auraient pu en aucune manière traiter des intérêts des Nations
Unies qui étaient en jeu, intérêts qui transcendaient entièrement
ceux des Parties et avec lesquels ces conclusions auraient pu être
très largement incompatibles. Ces conclusions n'auraient pu non

IIS
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE) 127

plus lier en aucune manière les Nations Unies. Bref, que ce soit
par des négociations ou par un autre moyen, l’action des seules
Parties n'aurait pu aboutir à un véritable règlement. Il n'était
pas question pour elles de soumettre l'affaire à l'Organisation des
Nations Unies — laquelle en était déjà saisie. Mais, à supposer
qu'elle lui ait été soumise, on aurait par là implicitement reconnu
que seule cette Organisation pouvait s'occuper du problème, qui
dépassait par conséquent la portée de l’article 19.

V
L'EXCEPTION « RATIONE TEMPORIS »

Puisque, à mon avis, l'État demandeur n’a aucun droit d’invoquer
l’article 19 de l'accord de tutelle à l'égard des questions visées dans
la requête et que la Cour est par conséquent sans compétence pour
juger au fond une partie quelconque de la requête, il n’est pas
nécessaire, à strictement parler, d'examiner les exceptions prélimi-
naires qui peuvent être soulevées sur le fond de la demande, telle
que l'exception vatione temporis qui a été présentée par l'État
défendeur et selon laquelle toute la partie des griefs de l'État
demandeur concernant des actes ou événements survenus avant
son admission comme Membre des Nations Unies (actes ou événe-
ments «antérieurs à l'admission ») doit être rejetée comme irre-
cevable de ce chef.

Toutefois, puisque les Parties y ont consacré une bonne part de
leur argumentation et que cela met en jeu une importante question
de principe, je me propose d’en dire quelques mots.

A mon avis, cette exception concerne la recevabilité de la deman-
de plutôt que la compétence de la Cour; elle est tout à fait indé-
pendante de l’article 19 de l’accord de tutelle, en tant que, même
si l’article 19 s’appliquait en principe au genre de griefs dont il
s’agit présentement et si ia Cour était compétente pour en connaître,
on pourrait toujours opposer l'exception vatione temporis ayant
trait aux actes et événements antérieurs à l'admission pour écarter
d'emblée cette partie de la demande. Or cette exception a été
traitée par les deux Parties en l’espéce comme visant la compétence;
l'État demandeur l’a considérée comme exclusivement fondée sur
l’article 10 en tant que, si, conformément aux prescriptions de l’ar-
ticle 19, l'État demandeur était Membre des Nations Unies au
moment de la naissance du différend et à ia date de l’introduction
de la requête et si cette requête a été déposée avant que l’article 19
ait cessé d’être en vigueur du fait de l'extinction de la tutelle, il
était automatiquement fondé à inclure dans sa requête les griefs
visant les actes et événements antérieurs à son admission, vu que
l’article 19 n’excluait pas expressément les différends relatifs à ces
actes ou événements.

116
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE) 128

Il ne fait pas de doute à mes yeux que la thèse d’après laquelle
la question tourne entièrement autour de l’article 19 est inexacte.
Les questions de recevabilité relatives au fond d’une demande ne
sauraient, de par leur nature même, être réglées par la simple
constatation que la clause juridictionnelle est en principe inapplica-
ble. Ainsi, une exception ayant trait au non-épuisement des recours
internes ou à la «nationalité » d’une demande? peut être soulevée et
servir à écarter la demande comme irrecevable même si toutes les
prescriptions de la clause juridictionnelle sont satisfaites (de sorte
que, n'étaient les exceptions ne portant pas sur sa compétence, la
Cour pourrait procéder à l'examen des questions relevant irréductible-
ment du fond). Et même, à moins que l’affaire ne présente certains
caractères exceptionnels, la Cour ne saurait connaître d’exceptions
préliminaires de cette sorte que si elle a compétence (voir pp. 104-105
ci-dessus).

Puisque la validité des exceptions d’irrecevabilité dépend norma-
lement de considérations extérieures à la clause juridictionnelle
en tant que telle, il importe évidemment peu que cette clause
n'ait pas expressément subordonné à l’absence de tout chef d’ex-
ception de cette sorte l’aptitude de la Cour à connaître de ce qui
constitue le fond « irréductible ». Le silence de la clause juridiction-
nelle a pour seul effet que la question reste ouverte et que sa solution
dépend des principes généraux du droit où éventuellement d’autres
dispositions de l'instrument dont il s’agit. Ainsi, en l'espèce, il
est sans importance et il n’est absolument pas concluant que l’ar-
ticle Ig n'ait pas expressément exclu de son champ d'application
les actes et événements antérieurs à l'admission. En vérité, il aurait
fallu que l’article 19 les inclue expressément pour que toute excep-
tion à leur égard fondée sur des motifs indépendants soit écartée
a priori. Pour des raisons que j’énoncerai dans un instant, le cas des
réserves ou limitations rafione temporis contenues dans les déclara-
tions faites en vertu de la disposition facultative du Statut de la
Cour est tout à fait différent et n’est pas pertinent.

%

Pour en venir à la susbstance de l'exception ratione temporis
présentée en l’espèce, il est clair qu’elle ne saurait s'appliquer à
l’ensemble de la demande, puisqu "une partie de celle-ci vise des
actes et événements survenus après l'admission de l’État demandeur
aux Nations Unies (actes ou événements « postérieurs à l’admis-
sion »), en liaison par exemple avec la mise en œuvre du plébiscite
du Cameroun septentrional. Mais cette exception vise la partie la
plus importante des griefs de l’État demandeur, celle qui a trait
à de prétendues irrégularités dans la gestion de la tutelle (commises

1 Cas où l’État requérant présente une demande relative à un dommage subi par
une personne ou une société n’ayant pas sa nationalité.

117
ARRÊT 2 XII 63 (or. INDIV. SIR GERALD FITZMAURICE) 129

pratiquement depuis le début de celle-ci), sans lesquelles le résul-
tat du plébiscite aurait été différent.

A mon avis, la validité de l'exception vatione temporis fondée sur
les actes et événements antérieurs à l'admission dépend du point de
savoir si l’État requérant présente une demande distincte et
indépendante à leur sujet ou bien s’il ne les cite qu’en vue d'établir
l’existence d’actes et d'événements posférieurs à son admission, ou
dans le cadre de son système de preuve ou à propos des griefs qu'il
formule à cet égard. Dans la mesure où l’État demandeur ne se sert
pas exclusivement à cette dernière fin des éléments antérieurs et où
il en fait la base de griefs indépendants, la demande doit pour autant
être considérée comme irrecevable. En bref, la raison en est celle-ci:
étant donné que l'Etat demandeur n'existait pas comme tel à la
date de ces actes ou événements, ceux-ci n’ont pu lui faire subir un
préjudice international ni lui causer un dommage international. Un
acte qui, au moment où il s’est produit, ne constituait pas un
préjudice à l’égard de la partie qui s’en plaint ne saurait évidemment
devenir préjudiciable a posteriori. De même, ces actes ou événe-
ments ne sauraient avoir constitué en eux-mêmes, ni être devenus
rétroactivement, des violations de l'accord de tutelle vis-à-vis de
l'Etat demandeur, puisque l'accord n’a conféré des droits qu'aux
seuls Membres des Nations Unies, que l’État demandeur n’en
était pas un alors et que, pendant la plus grande partie de la
période pertinente, il n'existait même pas comme Etat et comme
personne internationale distincte.

On a soutenu que, si les États qui font une déclaration d’accep-
tation de la juridiction de la Cour en vertu de la disposition facul-
tative du Statut désirent en exclure les différends relatifs aux
actes, événements ou situations passés, ils doivent soit exclure
expressément ces différends du domaine de leur acceptation, soit
rattacher expressément et exclusivement leur acceptation à l'avenir.
Mais cela ne prouve rien. Ces États existent déjà et, étant admis
que, si leur déclaration n'exclut pas le passé, on doit considérer
qu'elle le couvre, il n’en reste pas moins qu'il ne peut s'agir en
l'occurrence que des actes, événements ou situations passés (anté-
rieurs à la déclaration en question) survenus après que l'État décla-
rant a pris naissance et a par conséquent été en mesure d’avoir des
droits ou obligations quant à ces actes, événements ou situations
passés. En ce qui concerne tout ce qui s’est produit avant la venue
à l'existence de cet Etat en tant que tel, aucun droit et aucune
obligation ne pourraient être invoqués aux termes d’une déclaration
faite en vertu de la disposition facultative. Il se peut bien qu’un
État ait rédigé sa déclaration de telle sorte qu’il puisse technique-
ment être cité devant la Cour en pareil cas mais, même si la Cour
est formellement compétente, à ne s’en tenir qu’au texte des deux
déclarations pertinentes, la demande doit être écartée comme irre-
cevable dès lors qu’il apparaît clairement qu’elle vise une période où il
était impossible a priori que l’État défendeur ait aucune obligation.

118
ARRÊT 2 XII 63 (OP. INDIV. SIR GERALD FITZMAURICE) 130

De même, des États ne sauraient, en acceptant la disposition
facultative, se créeer des droits concernant une période antérieure
à leur existence en tant qu’Etats. S'ils ont existé à l’époque, ils ont
naturellement pu avoir des droits à l'égard des actes et événements
alors survenus et ils peuvent invoquer ensuite une déclaration faite
en vertu de la disposition facultative afin de faire valoir ces droits,
dans tous les cas où le passé n’a pas été expressément exclu de la
déclaration de l’autre partie en litige. En ce qui concerne une
période où il n’y a pas eu de droits, il ne saurait en naître que par
accord exprès; aucune exclusion expresse n’est donc nécessaire.
Il ne s’agit pas de savoir si la clause juridictionnelle ou les déclara-
tions faites en vertu de la disposition facultative en question sont
applicables en tant que telles; il s'agit de savoir si a priori il existe,
ou il a pu exister, des droits que ces dispositions autorisent à reven-
diquer (par l'intermédiaire de la Cour). On pourrait s'étendre sur ce
sujet; mais, si la situation n’était pas celle que j'ai indiquée, il n'y
aurait guère de limite quant à l'ancienneté des questions à l'égard
desquelles des demandes pourraient être constamment présentées
et seraient perpétuellement susceptibles de resurgir.

Dans la présente affaire, cela revient pratiquement au même de
conclure que l'État demandeur ne peut présenter aucune demande

à l'égard des actes ou événements antérieurs à son admission, ou
que des griefs ayant trait à de tels actes ou événements doivent
être écartés comme irrecevables à moins qu’ils n'aient une valeur
de preuve au sujet de demandes recevables concernant la période
postérieure à l'admission. Or, d’après la manière dont la République
du Cameroun a présenté ses conclusions, tant dans sa requête
initiale qu’à la fin de ses plaidoiries, elle a fait, sans aucun doute,
des actes et événements antérieurs à son admission des griefs
distincts et indépendants. Ceux-ci ont en vérité constitué un élément
essentiel de la demande prise dans son ensemble et l’État demandeur
a invité la Cour à se prononcer sur eux comme tels. Je considère que,
si la Cour avait décidé d'examiner la demande, ces griefs auraient
dû être écartés comme irrecevables. En revanche, si la Cour avait
abordé l'étude au fond des autres griefs (ceux qui portent sur la
période postérieure à l’admission), l'État requérant aurait pu citer
les actes et événements antérieurs dans la mesure où ils auraient
été pertinents pour étayer la partie de la demande qui aurait été
recevable vatione temporis ou pour contribuer à établir son bien-

fondé.
*

* *

Pour conclure je dirai que, si j’ai jugé opportun de traiter des
questions qui font l’objet de la quatrième et de la cinquième
partie de la présente opinion, je reste néanmoins d’avis que la Cour
a eu raison de ne pas en parler, pour les motifs indiqués aux pages
104 à 106 ci-dessus.

(Signé) G. G. FITZMAURICE.

119
